Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed 6/9/2020 have been entered.  Claims 43, 44 and 46-51 are withdrawn.  

Claims 27, 29-42, 45 and 52 are under examination.  

Response to Amendment
The declaration under 37 CFR 1.132 filed 2/3/2021 is insufficient to overcome the rejection of claims 27, 29-42, 45 and 52 based upon Sonobe (US 2008/0031972) and Sonobe in view of Endo et al. (EP 0029715) as set forth in the last Office action because:  Applicant fails to provide evidence of unexpected results and evidence in Exhibit B only details the adsorbance of endotoxin in the carbons spheres, not methods of treating liver disease or complications associated with liver dysfunction.


Maintained Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 29-38, 42, 45 and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sonobe (US 2008/0031972; publication date February 7, 2008).
Applicant’s Invention
Applicant claims a method of treating or preventing progression of liver disease to cirrhosis and its complications comprising administering porous carbon particles comprising micropores with a diameter of 2nm or less, mesopores of diameter 30-500nm and substantially no pores with a diameter of 2-30nm or greater than 500nm.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Sonobe et al. teach a process of making spherical activated carbon having specific particle diameter, pore volume and specific surface area (abstract).  Sonobe et al. teach that oral administration of activated carbon are known to treat liver disorders by absorbing harmful substances found in 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Sonobe et al. does not teach administering particles with micropores of diameter 2nm or less and mesopores of diameter 30-500 nm.  However, Sonobe et al. teach that the pore diameter can be adjusted by changing the manufacturing conditions to sizes 10nm or less by steam activation.
Sonobe et al. does not teach additionally adjusting the total pore volume so that the micropores are 5-30% of the total pore volume and the mesopores are 85% or more of the total pore volume, however, Sonobe et 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to utilize the teachings of Sonobe et al. to form particles with micropores of 2nm or less and mesopores of diameter 30-500nm with a reasonable expectation of success.  One would have been motivated at the time of the invention to adjust the pore volume to these ranges because Sonobe et al. teach that the pore diameter can be adjusted by changing the manufacturing conditions to sizes 10nm or less by steam activation.  
It would have been prima facie obvious to one of ordinary skill to utilize the teachings of Sonobe et al. to adjust the total pore volume so that the micropores are 5-30% of the total pore volume and the mesopores are 85% or more of the total pore volume with a reasonable expectation of success.  One would have been motivated at the time of the invention to adjust the total pore volume to these ranges because Sonobe et al. teach that the pore diameter can be adjusted by changing the manufacturing conditions and routine optimization of the amount of micropores and mesopores would have been prima facie obvious.  

s 39-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sonobe (US 2008/0031972; publication date February 7, 2008) in view of Endo et al. (EP 0029715; filed November 20, 1980).
Applicant’s Invention
Applicant claims a method of treating or preventing progression of liver disease to cirrhosis and its complications comprising administering porous carbon particles comprising micropores with a diameter of 2nm or less, mesopores of diameter 30-500nm and substantially no pores with a diameter of 2-30nm or greater than 500nm.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Sonobe et al. are addressed in the above rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Sonobe does not teach the oral form is a tablet, preferably one coated to control their release in the intestine with a film.
It is for this reason that Endo et al. is joined.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Sonobe et al. and Endo et al. both teach porous carbon particles used to treat liver disorders.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Sonobe et al. and Endo et al. to formulate coated oral formulations which dissolve within the intestines with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Endo to further include coatings that dissolve in the intestines because gelatin coating where known to be used to deliver carbon particles to the intestines at the time of the invention.  
Response to Arguments
Applicant's arguments filed 6/9/2020 have been fully considered but they are not persuasive. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, adjusting the pore size to include pores in a diameter of 2nm or less and pores in a diameter of 30-500nm would have been prima facie obvious to one or ordinary skill by steam activation.
Applicant also argues that Sonobe does not teach advantages of being able to adsorb macromolecules.  Applicant further argues that Sonobe does not teach or enable a skilled person to produce porous particles with pores of less than 2 nanometers and 30-500nm.  The Examiner is not persuaded by these arguments.  First, Sonobe et al. teach methods of treating liver disorders by absorbing harmful substances in the intestines by administering activated carbon [0003-16].  Therefore, the formulations are advantageous.  Further, Sonobe et al. teach that the pore diameter can be adjusted by changing the manufacturing conditions to sizes 10nm or less by steam .

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617